Citation Nr: 1451297	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the severance of dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death was proper.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Army National Guard from July 1959 to December 1959.  He died in May 2008; the appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO) that terminated her DIC.  The decedent's VA record is currently under the jurisdiction of the Louisville, Kentucky RO. 


FINDINGS OF FACT

1. The Veteran's verified service of record consists of a period of ACDUTRA from July 19, 1959 to December 18, 1959. 

2. The grant of DIC benefits based on the presumptive service connection for amyotrophic lateral sclerosis was based on clear and unmistakable error.


CONCLUSION OF LAW

As the criteria for severance of service connection for the cause of the Veteran's death are met, the severance of DIC benefits was proper.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112(b)(10) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(d), 3.303, 3.318 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Inasmuch, however, as the propriety of the severance of DIC benefits involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance of DIC benefits is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that DIC benefits should be maintained.  38 C.F.R. § 3.105(h) (2013).

Here, the appellant was provided the appropriate due process by an August 2011 notification letter of the rating decision that proposed to sever DIC benefits, and the July 2011 rating decision provided a clear explanation concerning the reasons for the proposed severance.  Also, the RO previously issued a February 2011 letter explaining the evidence necessary to establish entitlement to DIC benefits based on service connection for the cause of a veteran's death.  Thus, the appellant was aware of what was necessary to establish DIC benefits, and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Unfortunately, the Veteran's service treatment records (STRs) and service personnel records could not be obtained.  The RO generated a July 2011 Formal Finding on the unavailability of the STRs and his personnel folder.  The Formal Finding cites to negative replies from PIES in June 2010 and June 2011 which indicated the absence of the records was fire-related.  

Whereas here, service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Thus far, the RO has appropriately carried out the inherent development obligations for when a claimant's service records are missing due to no fault on his or her part-(1) the notification of alternative sources of evidence of evidence to establish the claim, and (2) issuance of NA Form 13055 to attempt to reconstruct the record.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Nov. 16, 2010).

All methods appear to have been exhausted in attempting to obtain the missing STRs and personnel records, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light these efforts, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

Severance of DIC Benefits

DIC benefits will be severed only where evidence establishes that a previous grant of benefits was clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of DIC benefits is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  See 38 C.F.R. § 3.105(h).

In this case, all of the proper administrative actions were undertaken by the RO as described above.

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Here, the Veteran died from amyotrophic lateral sclerosis (ALS) in May 2008.  Effective September 23, 2008, 38 C.F.R. § 3.318 established presumptive service connection for ALS manifested at any time after active duty service.  See 73 Fed. Reg. 54691 (Sept. 23, 2008) and 74 Fed. Reg. 57072 (Nov. 4, 2009).  The requirements to establish service connection for ALS on a presumptive basis are as follows:

(a) Except as provided in paragraph (b) of this section, the development of amyotrophic lateral sclerosis manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.

(b) Service connection will not be established under this section:

(1) If there is affirmative evidence that amyotrophic lateral sclerosis was not incurred during or aggravated by active military, naval, or air service;

(2) If there is affirmative evidence that amyotrophic lateral sclerosis is due to the veteran's own willful misconduct; or

(3) If the veteran did not have active, continuous service of 90 days or more.

38 C.F.R. § 3.318 (2013).  The appellant was granted DIC benefits for the cause of the Veteran's death based upon this presumption in a July 2010 rating decision.  

In a July 2011 proposed rating action, the RO advised the appellant of the intent to sever service connection for cause of death.  Specifically, the RO noted that it did not appear that the Veteran had the requisite ninety days of active duty service.  Rather, the available DD-214 indicated that the Veteran had roughly five months of ACDUTRA service.  Appropriate due process notice was provided in August 2011.  Thereafter, in a November 2011 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for ALS was severed effective November 1, 2011.  Thus, the Board notes that the due process provisions of 38 C.F.R. § 3.105(d) were complied with.

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that...a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection for the cause of the Veteran's death was based on its determination that he did not possess the requisite 90 days of active duty service in order to receive presumptive service connection for his ALS pursuant to 38 C.F.R. § 3.318.  As has been discussed, the Veteran's STRs and service personnel file could not be obtained.  The only DD-214 of record indicates that the Veteran served on ACDUTRA from December 1959 to July 1959 and was then reverted back to the National Guard of Kentucky.  Thus, there is no evidence suggesting that the Veteran had active duty service.  

If a veteran did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Thus, a claimant whose claim is based on a period of ACDUTRA can never be entitled to the presumption of service connection.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Given the above, the Board must conclude that the original July 2010 award of service connection for the cause of the Veteran's death based upon his ALS condition did involve CUE, as the relevant statutory and regulatory provisions were incorrectly applied.  There is no evidence suggesting that the Veteran served on active duty for 90 continuous days.  Instead, the only evidence of record shows he served in the National Guard, with a five month period of ACDUTRA service which, unfortunately, does not qualify him for the presumption of service connection for his ALS.  Moreover, since then, the appellant has not presented any competent evidence suggesting a direct relationship between the Veteran's ALS and his ACDUTRA service.  Accordingly, the severance of service connection on the basis of CUE was proper and the appeal is denied.  










ORDER

Severance of DIC benefits for the cause of the Veteran's death, effectuated by a rating decision of November 2011, was proper.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


